Citation Nr: 1141286	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic severe headaches.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bulging and torn discs at L4-L5.

6.  Entitlement to service connection for stress fractures of the ankles.

7.  Entitlement to service connection for stress fractures of the feet.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VARO in San Diego, California, which denied the above claims.  

The Veteran testified before a Decision Review Officer (DRO) at a May 2009 hearing at the RO and before the undersigned at a September 2011 videoconference hearing.  Transcripts have been associated with the file.

The Veteran also appealed entitlement to service connection for sleep apnea from the June 2008 rating decision.  The Veteran withdrew that appeal on the record at his May 2009 DRO hearing.  His withdrawal has been reduced to writing by transcription.  The Board no longer has jurisdiction of that issue, and it will not be addressed further.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development.

The Veteran's acquired psychiatric disability claim must be remanded for searches for corroborating evidence for the alleged stressors.  The Veteran has a current diagnosis of PTSD.  VA law provides that service connection for PTSD "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

In this matter, the Veteran claims that he has PTSD as a result of traumatic experiences in service.  These reportedly included the following: (a) witnessing a civilian shooting and being shot at while off-base between August and October 1981 while on temporary additional duty for Air Naval Gunfire School with the 3rd Marine Division in Subic Bay, the Philippines; (b) surviving a helicopter crash during combat cold weather training while assigned to the HQSVCO of the 1st Landing Support Battalion of the 1st FSSG at Camp Pendleton, in November or December 1982; and (c) falling 25 feet from a rope course and injuring his feet, ankles and back during basic training.  The RO issued a finding that the Veteran had submitted insufficient information to verify his stressors one week before he returned the stressor questionnaire and did not conduct the required searches.  An attempt to verify the occurrence of any alleged stressful events in the Philippines or at Camp Pendleton by contacting the Commandant of the Marine Corps and/or the Marine Historical Society is warranted.

The Veteran has submitted lay statements indicating that friends saw him fall from a rope course during training.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's medical records indicate a current diagnosis of PTSD.  There is some corroborating evidence of a fall from a rope course during service.  The Veteran currently claims the PTSD is at least in part a result of this fall.  He was not provided a VA examination pursuant to his claim.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  Id.

All of the Veteran's claims must be remanded for development of the Veteran's Social Security Administration (SSA) disability benefits records.  The Veteran reported that he receives SSA disability benefits during his hearing before the undersigned.  The Veteran's VA treatment records also mention that he is in receipt of SSA disability benefits.  Where VA has notice that the appellant is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Where the record is not clear whether the SSA benefits are relevant, VA must obtain the SSA records are relevant, VA must obtain these records to determine their relevancy.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through August 2011.  To ensure a complete record on appeal, all records of treatment from August 2011 to the present must be considered.  The Veteran's VA treatment records also show that he enrolled in VA vocational rehabilitation services.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  Therefore, both the Veteran's VA treatment records since August 2011 and his vocational rehabilitation records must be obtained for the file.

Finally, the Board finds that VA examinations are needed to address the six claims concerning physical disorders.  The Veteran's June 1983 separation report of medical history indicates that he confirmed ear, nose, or throat trouble; hearing loss; sinusitis; broken bones; and foot trouble.  A July 2009 VA feet examination report does not contain a nexus opinion, and an August 2009 VA audiological examination contains nexus opinions for hearing loss and tinnitus that are not supported by an adequate rationale.  Additional VA examinations are thus warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the Veteran's claimed stressor events by contacting the Commandant of the Marine Corps and/or the Marine Historical Society.  The Veteran's claimed traumatic experiences include the following:

(a) witnessing a civilian shooting and being shot at while off-base between August and October 1981 while on temporary additional duty for Air Naval Gunfire School with the 3rd Marine Division in Subic Bay, the Philippines; and 

(b) surviving a helicopter crash during combat cold weather training while assigned to the HQSVCO of the 1st Landing Support Battalion of the 1st FSSG at Camp Pendleton, in November or December 1982

2.  The RO should obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  Obtain the Veteran's VA treatment records from the Albuquerque VA Medical Center concerning psychiatric treatment from August 2011 to the present and obtain the Veteran's vocational rehabilitation records.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  After obtaining the above evidence, to the extent available, schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's PTSD, or any other psychiatric disability that may be present, is as likely as not etiologically related to the in-service fall from a rope course, or witnessing a civilian shooting in the Philippines if confirmed or surviving a helicopter crash if confirmed.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

The examiner must provide a complete rationale for all opinions.  

5.  The Veteran must be afforded a VA medical examination addressing the nature and etiology of the claimed headaches, lumbar spine disorder, stress fractures of the ankles, and stress fractures of the feet.  The claims file must be reviewed in its entirety.  

Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must - for each diagnosed disorder - provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  

The examiner must provide a complete rationale for all opinions.  

6.  The Veteran must be afforded a VA audiological examination addressing the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The claims file must be reviewed in its entirety.  

Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that bilateral hearing loss and tinnitus are etiologically related to service, and to noise exposure therein.  

The examiner must provide a complete rationale for all opinions.  

7.  Then, the RO must readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

